Name: Commission Regulation (EEC) No 975/92 of 21 April 1992 opening a standing invitation to tender for the supply to Lithuania of 40 000 tonnes of bread making common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/20 22. 4. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 975/92 of 21 April 1992 opening a standing invitation to tender for the supply to Lithuania of 40 000 tonnes of bread making common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3861 /91 of 23 December 1991 on an emergency measure for the free supply of food products to the populations of Estonia, Latvia and Lithuania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 674/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 339/92 (4), provides that contracts for the supply of cereals under Regulation (EEC) No 3861 /91 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (5), as last amended by Regulation (EEC) No 606/92 (6), lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread making common wheat held by the German intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 Tenders may relate only to the entire lot of 40 000 tonnes specified in the notice of invitation to tender provided for in Article 13 of Regulation (EEC) No 339/92, in accordance with the delivery specifications in Annex IV hereto. Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a.m., Brussels time, on 30 April 1992. 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 14 May 1992. Article 5 Tenders must be submitted to the German intervention agency. The German intervention agency shall forward tenders to the Commission in accordance with the model in Annex II hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 339/92 shall take the form shown in Annex III . Certificates shall be issued after unloading of the goods. Article 7 The successful tenderer shall undertake to provide the Lithuania authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the German intervention agency. Article 8 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 339/92, the German intervention agency shall open a standing invitation to tender for the supply to Lithuania of bread ­ making common wheat held by the said agency. Article 2 1 . The invitation to tender shall cover 40 000 tonnes of bread-making common wheat in bulk to be supplied cif (ex-ship), to the Lithuania port of Klaipeda. 2. The regions in which the 40 000 tonnes of bread ­ making common wheat are stored are stated in Annex I to this Regulation. (  ) OJ No L 362, 31 . 12. 1991 , p. 87. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3. 1992, p. 7. O OJ No L 36, 13. 2. 1992, p. 18 . 0 OJ No L 174, 14. 7. 1977, p. 18 . (6) OJ No L 65, 11 . 3. 1992, p. 25. 22. 4. 92 Official Journal of the European Communities No L 104/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 14 261 Berlin / Brandenburg 2 502 Sachsen 4616 Sachsen-Anhalt 2 893 Thiiringen 1 756 Niederlande 13 972 ANNEX II Standing invitation to tender for the supply to Lithuania of 40 000 tonnes of bread-making common wheat held by the German intervention agency (Regulation (EEC) No 975/92) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 3 4 etc. No L 104/22 Official Journal of the European Communities 22. 4. 92 ANNEX III SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Lithuanian Government, hereby certify that the goods mentioned below have been taken over : Name of vessel : Place and date of taking-over : Product : Tonnage taken over : Remarks or reservations : ANNEX IV Delivery specifications Delivery in bulk, cif (ex-ship) to the Lithuanian port of Klaipeda. One lot of 40 000 tonnes in two shipments :  20 000 tonnes : Arrival date between 15 and 16 June 1992.  20 000 tonnes : Arrival date between 29 and 30 June 1 992. The deliveries may take place before the dates laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Klai ­ peda.